Citation Nr: 0508870	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  98-10 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant's request for waiver of recovery of 
a $7,093.00 overpayment of his pension benefits was timely 
filed.  

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,093.00.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The COWC found that the appellant's request for a 
waiver of the recovery of overpayment of pension benefits in 
the amount of $7,093.00 had not been timely filed.  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

This matter was previously before the Board in May 2000, at 
which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.

In view of the holding herein, the issue of entitlement to 
waiver of recovery of overpayment of pension benefits in the 
amount of $7,093.00 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Retroactive adjustment of the veteran's pension benefits 
resulted in an overpayment indebtedness.

2.  The evidence does not show that the veteran was properly 
notified of his indebtedness due to an overpayment of pension 
benefits or of his right to seek waiver of recovery of the 
debt.  

3.  The veteran's request for a waiver of recovery of the 
overpayment was received by the RO in April 1997 which is 
deemed timely in view of the facts of this case.


CONCLUSION OF LAW

In view of the facts of this case, the veteran's request for 
waiver of recovery of an overpayment of pension benefits was 
timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159.  The VCAA made several 
amendments to the laws governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, these changes are not applicable to claims such as 
the one herein at issue. In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.
 
Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained, especially in view of the 
holding below.  Additionally, the Board finds that the claim 
is ready to be considered on the merits.  

II.  Background and Analysis

In February 1992, the RO notified the veteran that he had 
been awarded pension benefits, effective January 1990.  He 
was advised that the rate of his pension was based on his 
reported zero dollars ($0.00) of countable income.  This 
notification and periodic amended award letters concerning 
adjustments in the amount of his benefits included notice 
that he was responsible for notifying VA immediately of any 
changes in income or in the number or status of his 
dependants.  The notices specifically advised that failure to 
report a change in income or number of dependants could 
result in an overpayment of benefits.  

In a March 1994 Eligibility Verification Report, the veteran 
reported that he received no countable income, to include no 
income from Social Security benefits.  In April 1994, 
however, the RO received notification that the veteran 
received Social Security benefits.  

In a letter dated April 26, 1994, the RO notified the veteran 
that it had received information that he was in receipt of 
Social Security monthly benefits in the amount of $645.00 per 
month.  He was advised to send a copy of the original, or 
most recent, Social Security award letter to confirm the 
correct monthly benefit and effective date.  He was further 
advised that unless the RO received evidence within the next 
60 days, they would propose to charge him with "the amounts 
shown above, retroactive to the earliest date that the 
evidence shows you received them."  

The veteran did not respond to this letter.  He was informed 
that a separate letter would be sent showing any overpayment.  

In a letter dated April 1, 1997, the veteran alleged that he 
had received a letter, apparently notifying him of an 
overpayment.  The veteran noted that he was treated for 
several medical conditions and was not in good health.  He 
further stated that he did not incur the debt and requested 
waiver of the debt.  

In an April 23, 1997 letter, the Debt Management Center 
advised the veteran that his application for waiver was not 
received within 180 days from the date of notification of the 
indebtedness, and as such, was untimely.  

The Board remanded this matter in May 2000 for purposes of 
resolving apparent inconsistencies in the timeline with 
respect to whether the veteran was notified of the alleged 
overpayment.  In response, the RO has submitted a computer 
screen page from the CAROLS Master File.  They allege that 
the screen shows that a some type of action took place on 
September 18, 1994.  However, there is no explanation for the 
type of action that took place.  In a September 2000 
statement, the RO's Chief of Operations certified that a 
first demand letter, that contained a Notice of Rights, was 
sent to the veteran on July 17, 1994.  He stated that the 
letter was sent to the veteran's then address of record and 
not returned as undeliverable.  

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

Here, although the RO certified that the veteran was sent 
notification of the assessed overpayment of pension benefits 
and his right to request a waiver of recovery on July 17, 
1994, such certification of notification conflicts with 
documents in the claims file which do not show notification 
on such date.  The law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  In the present case, the 
veteran has specifically alleged non-receipt of the notice of 
indebtedness.  The record herein does not contain a copy of 
the original notification.  Further, the record contains 
contradictory information regarding the certified date of 
notification.  As such, the presumption of regularity 
discussed by the Court in Jones is undermined by the conflict 
surrounding the date of notification.

The Board finds that the veteran did not receive proper 
notification of the overpayment indebtedness and his right to 
request a waiver of recovery of the debt, that the 180-day 
time limit to request waiver was not triggered, and that, 
hence, his ultimate request for waiver was timely filed.


ORDER

Based on the evidence of record, the request for waiver of 
recovery of an overpayment of VA pension benefits was timely.  


REMAND

Further adjudication of the request for waiver, including 
whether there are any statutory bars, is now required.  The 
veteran contends that waiver is warranted because of 
financial hardship.  In statements in the claims file, he 
reported that because of his age, poor health, and limited 
income he cannot repay the overpayment debt.  As his request 
for waiver was determined to be untimely, the Committee on 
Waivers and Compromises (Committee) has not considered the 
veteran's request on the merits.  Because of this and because 
his present financial situation is unknown, additional 
development is required prior to appellate review of this 
issue.


Accordingly, the case is REMANDED, to the RO, via the AMC, 
for the following:

The RO should refer the appellant's 
request for waiver of recovery of 
overpayment to the Committee for 
consideration.  Any further development 
necessary must be completed.  The 
Committee should determine if there are 
any statutory bars to waiver.  If so, the 
AOJ should advise the veteran of the 
determination, issuing a supplemental 
statement of the case (SSOC).  If not, 
the Committee should proceed to a 
determination as to whether collection of 
the debt would be against equity and good 
conscience.  If recovery of the 
overpayment is not waived, an appropriate 
supplemental statement of the case should 
then be issued.  Either way the appellant 
and his representative should have the 
opportunity to respond, and if waiver is 
not granted, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


